TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00809-CV



                                     David L. Deyle, Appellant

                                                   v.

                    Mary Scales and Johnnie Victor Thomas, Jr., Appellees


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
          NO. 13-15889, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant David L. Deyle filed a notice of appeal on December 6, 2018. The appeal

was from an order striking Deyle’s pleadings, “Intervention and Counterpetition to Modify

Parent-Child Relationship.” On January 16, 2019, the Clerk of this Court sent a letter informing

Deyle that it appeared this Court lacked jurisdiction over this matter because this Court’s jurisdiction

is limited to appeals in which there exists a final and appealable judgment or order. See Tex. Civ.

Prac. Rem. Code § 51.014(a) (appeal from interlocutory order); Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions is that

an appeal may be taken only from a final judgment. A judgment is final for purposes of appeal if

it disposes of all pending parties and claims in the record, except as necessary to carry out the

decree.”). This Court is without jurisdiction to review an order by the trial court striking a petition

to intervene. The Clerk requested that Deyle file a response by January 25, 2019, asking how this
Court may exercise jurisdiction over this appeal and informing him that failure to do so would

result in the dismissal of the appeal. See Tex. R. App. P. 42.3(a).

               Deyle’s amended notice of appeal and response to this Court’s letter addressed the

timeliness of appellant’s notice of appeal but failed to address the issue of whether the appeal was

from a final and appealable judgment or order. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).



                                              __________________________________________

                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: February 1, 2019




                                                 2